Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                Examiner’s Note

Examiner acknowledge that the after-final amendment 06/13/2022 is in the right direction and the 112(d), 112(b) and 101 rejection could be withdrawn. However, the amendment changes the scope of the claims (for example, independent claims 5/6 and then claim 7/8), examiner needs more time to update search.


/ZAIHAN JIANG/Primary Examiner, Art Unit 2423